DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-27 as presented in the Response to Office Action (“Response”) filed 19 August 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8-11, 14, 17-20, 23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2002/0002479 A1 to Almog et al. (“Almog”), in view of Gour, Rinu. “Wide and Deep learning With TensorFlow in 10 Min.” Medium, 20 March 2019 (last accessed on 13 October 2022 at https://medium.com/@rinu.gour123/wide-and-deep-learning-with-tensorflow-in-10-min-4eb897dbcaf6) (“Gour”), further in view of U.S. Pat. App. Pub. No. 2008/0065467 A1 to Nyegaard (“Nyegaard”), and further in view of U.S. Pat. App. Pub. No. 2017/0300814 A1 to Shaked et al. (“Shaked”).
Regarding independent claim 1, Almog discloses:
“A computer-implemented method of predictive benchmarking.” Almog discloses “a server 22” and “a plurality of remote terminals 24” that “connect to server 22 over a public network 26.” The steps performed by the computer architecture, in Almog, reads on the claimed “computer-implemented method.” (Almog, para. [0035].) Almog discloses various determined salary metrics, including, “opinion on the salary” (Almog, para. [0040]), “deserved salary” (Almog, para. [0041]), “salary related variables indicative of salaries” (Almog, para. [0068]), “average of the salaries” (id.), “median salary” (id.), “maximal and/or minimal salaries” (id.), and numerous other salary metrics. The determining of one or more of the salary metrics, in Almog, reads on the claimed “predictive benchmarking.”
“Collecting, by a number of processors, wage data from a number of sources, wherein the wage data comprises a number of dimensions.” Almog discloses, “receiving information for at least some of the records over a network which connects a plurality of remote processors.” (Almog, para. [0018].) The receiving of records information involving processors, in Almog, reads on the claimed “collecting, by a number of processors.” Almog also discloses, “a Web page 30 for receiving information for the worker database” (Almog, para. [0049], FIG. 4), and “fields for entering the salary (gross and/or net) of the user in the current position and other compensation information” (Almog, para. [0054], FIG. 4). The collecting of salary data via the fields, including gross salary, annual net, and other compensation, in Almog, reads on the claimed “collecting” “wage data,” “wherein the wage data comprises a number of dimensions.” Almog also discloses, “interface 12 comprises an automatic agent which gathers employment information from other Internet Web sites” and “The agent scans through other sites and collects information on” “worker profiles.” (Almog, para. [0061].) The worker data from the fields and the other Internet Web sites, in Almog, reads on the claimed “wage data from a number of sources.”
“Preprocessing, by a number of processors, the wage data.” Almog discloses, “at least some of the fields are filled in free style. Optionally, server 22 applies text parsing methods to the free style fields text to categorize the entered information.” (Almog, para. [0056].) The parsing of salary data, in Almog, reads on the claimed “preprocessing, by a number of processors, the wage data.”
Gour teaches limitations below of independent claim 1 that do not appear to be explicitly disclosed in their entirety by Almog:
“Training, by a number of processors, a wide linear part of a wide-and-deep model to emulate benchmarks and to memorize exceptions and co-occurrence of dimensions in the wage data.” Almog discloses, “the processor calculates an average salary of the selected worker records.” (Almog, para. [0025].) The processor calculating average salary, in Almog, reads on the claimed “by a number of processors,” “emulate benchmarks” “in the wage data.” Almog also discloses, “stating salary levels for several values of a field of the worker profile which achieve highest salary levels among the possible values of the field.” The stating of salary levels for field values, wherein the salary levels happen to be different, in Almog, reads on the claimed “memorize exceptions” “of dimensions in the wage data.” The stating of salary levels for field values, wherein the salary levels happen to be similar, in Almog reads on the claimed “memorize” “co-occurrence of dimensions in the wage data.” Almog, however, does not appear to explicitly disclose involvement of a wide-and-deep model. Gour teaches “TensorFlow Wide and Deep Learning” (Gour, p. 1) in relation with guessing “the income of a person using the census dataset” (Gour, p. 3). See also, the variables used to guess income, identified as items 1-29 by Gour. (Gour, pp. 4 and 5.) Gour also teaches, “Setup for Wide and Deep Learning” that includes “to train your model.” (Gour, pp. 3 and 4.) Gour also teaches additional training. (Gour, pp. 5 and 6.) The training and other setup for the wide and deep learning, in Gour, reads on the claimed “training, by a number of processors, a wide linear part of a wide-and-deep model.”
“Training, by a number of processors, a deep part of the wide-and-deep model to generalize rules for wage predictions across employment sectors based on relationships between dimensions, wherein the deep part is trained concurrently with the wide linear part.” Gour teaches, “Deep Model: Neural Network with Embeddings” with “parameters trained.” (Gour, p. 5.) The deep model training, in Gour, reads on the claimed “training, by a number of processors, a deep part of the wide-and-deep model to generalize rules.” Gour also teaches, “to guess the income of a person using the census dataset.” (Gour, p. 3.) Gour also teaches 29 variables used to guess income. (Gour, pp. 4 and 5.) The use of the trained deep model to guess incomes based on the 29 variables, in Gour, reads on the claimed “generalize rules for wage predictions across employment sectors based on relationships between dimensions.” Gour also teaches, “Combining Wide and Deep Models into One” and then “Training and Evaluating the Model.” (Gour p. 6.) The training of the combined wide and deep models, in Gour, reads on the claimed “wherein the deep part is trained concurrently with the wide linear part.”
Gour teaches wide and deep learning involving income metrics (see pp. 1 and 3), similar to the claimed invention and to Almog. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the salary determination processes, of Almog, to include the wide and deep modelling aspects, including training, as in Gour, so the salary determinations can be made in a non-predictive and adaptive way, as taught by Gour (see Gour, p. 1).
Nyegaard teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Almog and Gour:
“Receiving, by a number of processors, a user request for a time series number of wage benchmark forecasts.” Almog discloses, “FIG. 5 is a schematic illustration of a user interface 80 for career counseling.” (Almog, para. [0078].) Almog also discloses, “server 22 optionally estimates changes in salaries expected in the future.” (Almog, para. [0079].) Almog also discloses, “to estimate the salaries in certain industries in the future.” (Almog, para. [0080].) Receiving requests for career counseling, and the related determination of future salaries, in Almog, reads on the claimed “receiving, by a number of processors, a user request for a” “number of wage benchmark forecasts.” Almog does not, however, appear to explicitly disclose any time series wage benchmark forecasts. Nyegaard teaches, “The output information can include, for example, graphical presentations of various time series graphs depicting moving averages of salaries offered versus benchmark salaries.” (Nyegaard, para. [0006].) Nyegaard teaches, “By plotting the salary offerings and resulting P/E ratios on a time series, it becomes possible to observe a trend.” (Nyegaard, para. [0019].) The time series graphs, in Nyegaard, read on the claimed “time series number of wage benchmark forecasts.”
“Forecasting for future periods, by a number of processors, a time series number of wage benchmarks.” See the passages from Almog and Nyegaard that have been cited in the immediately preceding bullet point. The determining of future salaries, in Almog, reads on the claimed “forecasting for future periods, by a number of processors, a” “number of wage benchmarks.” The generating of the time series graphs, in Nyegaard, reads on the claimed “time series number of wage benchmarks.” Gour teaches, “Wide Models,” including depictions of linear elements in a “TensorFlow Wide and Deep Learning” diagram. (Gour, p. 1.) Gour also teaches, “Deep Models,” including depictions of non-linear elements in the diagram. (Id.) Gour also teaches, “Wide & Deep Models,” including a depiction of a combination of the linear elements and the non-linear elements in the diagram. (Id.) The combining of the linear elements and the non-linear elements, in Gour, reads on the claimed “wherein linear coefficients produced by the wide linear part are summed with nonlinear coefficients produced by the deep part according to parameters in the user request.” The rationales for combining the teachings of Gour with those of Almog, to reject limitations of the claim covered in preceding bullet points, also apply to the rejection of these limitations of the claim.
“Displaying, by a number of processors, the time series number of wage benchmark forecasts.” Almog discloses, “displaying average compensation information from various geographical locations.” (Almog, para. [0071].) Almog also discloses, “server 22 optionally estimates changes in salaries expected in the future.” (Almog, para. [0079].) Almog also discloses, “to estimate the salaries in certain industries in the future.” (Almog, para. [0080].) The displaying of compensation information, including future salary estimates, in Almog, reads on the claimed “displaying, by a number of processors, the” “number of wage benchmark forecasts.” Nyegaard teaches, “The output information can include, for example, graphical presentations of various time series graphs depicting moving averages of salaries offered versus benchmark salaries.” The time series graphs, in Nyegaard, read on the claimed “time series number of wage benchmark forecasts.”
Nyegaard teaches allowing jobseekers to access and compare information on different jobs (see Abstract), similar to the claimed invention and to the combination of Almog and Gour. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the future salary estimates, in Almog, to be shown in a time series, as in Nyegaard, thus making it possible to observe trends, as taught by Nyegaard (see para. [0019]). Independent claim 1 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Almog, Gour, and Nyegaard.
Shaked teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Almog, Gour, and Nyegaard:
“Wherein linear coefficients produced by the wide linear part are summed with nonlinear coefficients produced by the deep part according to parameters in the user request.” As explained above, the combination of Almog, Gour, and Nyegaard teaches elements that read on the claimed “parameters in the user request.” Shaked teaches, “The wide machine learning model 106 is a wide and shallow model, e.g., a generalized linear model 138.” (Shaked, para. [0037].) Shaked also teaches, “The combining embedding function can merge the respective floating point vector using a linear function, e.g., a sum, average, or weighted linear combination of the respective floating point vectors, or using a nonlinear function, e.g., a component-wise maximum or a norm-constrained linear combination.” (Shaked, para. [0046].) Shaked also teaches, “The deep network includes multiple layers with at least one layer including a non-linear transformation. A non-linear transformation can be defined based on values of a respective set of parameters.” (Shaked, para. [0051].) Shaked also teaches, “the combining layer combines the deep model output and the wide model output, e.g., by computing a sum or a weighted sum of the two outputs, to generate a combined output and then generates the predicted output from the combined output.” (Shaked, para. [0053].) Data or other elements related to a linear function of the wide model (generalized linear model), in Shaked, read on the claimed “linear coefficients produced by the wide linear part.” Data or other elements related to a non-linear transformation, in Shaked, read on the claimed “nonlinear coefficients produced by the deep part.” Computing a sum of a deep model output and a wide model output, in Shaked, reads on the claimed “summed” step.
Shaked teaches a machine learning model (see abstract), similar to the claimed invention and the combination of Almog, Gour, and Nyegaard. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning model of the combination of Almog, Gour, and Nyegaard, to include a wide and deep machine learning model as in Shaked, to obtain benefits of memorization and generalization, resulting in better outputs, as taught by Shaked (see para. [0013]).
Regarding claim 2, the combination of Almog, Gour, Nyegaard, and Shaken teaches the following limitations:
“The method of claim 1, wherein wage benchmarks comprise at least one of: average annual base salary; median annual base salary; percentiles of annual base salary; average hourly rate; median hourly rate; or percentiles of hourly rate.” Almog discloses, “request notification when the average salary in records similar to the user's profile increases by more than 10% relative to the salary of the user.” (Almog, para. [0043].)
Regarding claim 5, the combination of Almog, Gour, Nyegaard, and Shaked teaches the following limitations:
“The method of claim 1, wherein the dimensions comprise at least one of: region; subregion; work state; metropolitan and micropolitan statistical area codes; combined metropolitan statistical area codes; North American Industry Classification System codes; industry sector; industry subsector; industry supersector; industry combo; industry crosssector; employee headcount band; employer revenue band; job title; occupation; job level; or tenure.” Gour teaches, “21. ‘workclass’,” and “22. ‘Self-emp-not-inc’, ‘Private’, ‘State-gov’, ‘Federal-gov’.” (Gour, p. 4.) The private, state, and federal indicators read on the claimed “industry sector.” The rationales for combining the teachings of Gour with those of the other cited references, as set forth in the rejection of claim 1, also apply to this rejection of claim 5.
Regarding claim 8, the combination of Almog, Gour, Nyegaard, and Shaked teaches the following limitations:
“The method of claim 1, wherein cross terms provide sharing information between pairs of dimensions, and wherein dimensions are added to correct for the outliers in the wage data.” As explained above, the combination of Almog, Gour, and Nyegaard teaches elements that read on the claimed “wage data.” Shaked teaches, in para. [0038], “the wide machine learning model 106 is configured to process both the original input features (e.g. features 120 and 122) in the second set of features and transformed features generated from the other features (e.g., features 116-118), e.g., using a cross-product feature transformation 132, to generate the wide model intermediate output. In some cases, the cross-product feature transformation 132 is applied to categorical features.” Multiple features that are involved in a cross-product feature transformation, in Shaked, read on the claimed “cross terms provide sharing information between pairs of dimensions.” Providing additional features to the cross-product feature transformation, in Shaked, reads on the claimed “dimensions are added to correct for the outliers,” in that a resultant effect of adding features, in Shaked, would be to correct for any outliers. The rationales for combining the teachings of Shaked with those of the other cited references, as set forth in the rejection of claim 1, also apply to this rejection of claim 8.
Regarding claim 9, the combination of Almog, Gour, Nyegaard, and Shaked teaches the following limitations:
“The method of claim 1, wherein dimension embeddings map benchmark dimensions to lower-dimensional vectors, wherein categories predefined as similar to each other have values within a predefined proximity at one or more coordinates.” Shaked teaches, in para. [0035], “The embedding layer can apply embedding functions to one or more of the first set of features 108-114.” Shaked teaches, in para. [0046], “to identify the respective floating point vectors, the parallel embedding function may use a single look up table or multiple different look up tables. For example, for the ordered list {‘Atlanta’, ‘Hotel’}, the parallel embedding function may map ‘Atlanta’ to a vector [0.1, 0.2, 0.3] and ‘Hotel’ to [0.4, 0.5, 0.6], and then output the sum of the two vectors, i.e., [0.5, 0.7, 0.9].” The embeddings in Shaked read on the claimed “dimension embeddings.” The relationships between embeddings and vectors in Shaked read on the claimed “embeddings map benchmark dimensions to lower-dimensional vectors.” The assigning of values to relating terms in Shaked reads on the claimed “categories predefined as similar to each other have values within a predefined proximity at one or more coordinates,” wherein values of the summed vectors in Shaked read on the claimed “one or more coordinates.” The rationales for combining the teachings of Shaked with those of the other cited references, as set forth in the rejection of claim 1, also apply to this rejection of claim 9.
Regarding claims 10, 11, 14, 17, and 18, while the claims are of different scope relative to claims 1, 2, 5, 8, and 9, the claims nevertheless recite limitations similar to the limitations recited by claims 1, 2, 5, 8, and 9. Any limitations of claims 10, 11, 14, 17, and 18 that are not found in claims 1, 2, 5, 8, and 9, such as the “system,” “bus system,” and “storage device” are taught by the combination of Almog, Gour, Nyegaard, and Shaked. See, for example, the “database,” “processor,” and “network” in para. [0018] of Almog, and/or the “processor-based system,” “memory,” and “instructions” in paras. [0054] and [0055] of Nyegaard. Claims 10, 11, 14, 17, and 18 are, therefore, rejected under 35 USC 103 as obvious in view of the combination of Almog, Gour, Nyegaard, and Shaked  for the same reasons as claims 1, 2, 5, 8, and 9.
Regarding claims 19, 20, 23, 26, and 27, while the claims are of different scope relative to claims 1, 2, 5, 8, and 9 and claims 10, 11, 14, 17, and 18, the claims nevertheless recite limitations similar to the limitations recited by claims 1, 2, 5, 8, and 9 and claims 10, 11, 14, 17, and 18. Any limitations of claims 19, 20, 23, 26, and 27 that are not found in claims 1, 2, 5, 8, and 9 or claims 10, 11, 14, 17, and 18, such as the “computer program product,” “non-volatile computer readable storage medium,” and “neural network,” are taught by the combination of Almog, Gour, Nyegaard, and Shaked. See, for example, the “memory” in paras. [0054] and [0055] of Nyegaard; the “neural network” on p. 3 of Gour, and the “neural network” of para. [0034] of Shaked. Claims 19, 20, 23, 26, and 27 are, therefore, rejected under 35 USC 103 as obvious in view of the combination of Almog, Gour, Nyegaard, and Shaked for the same reasons as claims 1, 2, 5, 8, and 9 and claims 10, 11, 14, 17, and 18.
Claims 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Almog, in view of Gour, further in view of Nyegaard, further in view of Shaked, and further in view of online publication Verbamour (2016, September 9). Can Tensorflow Wide and Deep model train to continuous values. Stack Overflow. https://stackoverflow.com/questions/39414369/can_ tensorflow-wide-and-deep-model-train-to-continuous-values (hereinafter referred to as “Stack Overflow”).
Regarding claim 3, the combination of Almog, Gour, Nyegaard, and Shaked teaches the following limitations:
“The method of claim 2, wherein the wide-and-deep model uses” “regression to calculate average base salary.” Almog discloses, in para. [0010], determining “average compensation,” which reads on the claimed “calculate average base salary.” Gour teaches, “TensorFlow Wide and Deep Learning Tutorial” and “logistic regression to guess the income” (p. 3), which reads on the claimed “wherein the wide-and-deep model uses” “regression to calculate” “base salary.” The rationales for combining the teachings of Almog and Gour with those of the other cited references, as set forth in the rejection of claim 1, also apply to this rejection of claim 3.
Stack Overflow teaches limitations below of claim 3 that do not appear to be explicitly taught in their entirety by the combination of Almog, Gour, Nyegaard, and Shaked:
The claimed “regression” includes “linear regression.” Stack Overflow teaches “working with the Tensorflow Wide and Deep model” (see p. 1). Stack Overflow teaches to “like the structure of the Wide and Deep model, especially the ability to run the linear regression” (see p. 1).
Stack Overflow teaches use of a wide and deep model (see p. 1), similar to the claimed invention and the combination of Almog, Gour, Nyegaard, and Shaked. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the regression aspects, in the combination of Almog, Gour, Nyegaard, and Shaked, to include the linear regression aspects of Stack Overflow, for the advantage of being able to determine how learnable data is, as taught by Stack Overflow (see p. 1).
Regarding claims 12 and 21, while each of the claims is of different scope relative to claim 3, each of the claims nevertheless recites limitations similar to the limitations recited by claim 3. Claims 12 and 21 are, therefore, rejected under 35 USC 103 as obvious in view of the combination of Almog, Gour, Nyegaard, Shaked, and Stack Overflow, for the same reasons as claim 3.
Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Almog, in view of Gour, further in view of Nyegaard, further in view of Shaked, further in view of Zweig, J. (2018, March 27). Deep Quantile Regression in Tensorflow. Towards Data Science. https://towardsdatascience.com/deep-quantile-regression-in-tensorflow-1dbc792fe597 (hereinafter referred to as “Zweig”), and further in view of Hoaglin, D. (2013, May 28). Re: st: Quantile vs. Quartile regression. Stata. https://www.stata.com/statalist/archive/2013-05/msg00946.html (hereinafter referred to as “Hoaglin”).
Regarding claim 4, the combination of Almog, Gour, Nyegaard, and Shaked teaches the following limitations:
“The method of claim 2, wherein the wide-and-deep model uses” “regression to calculate” “base salary.” Almog discloses, in para. [0010], determining “average compensation,” which reads on the claimed “calculate” “base salary.” Gour teaches, “TensorFlow Wide and Deep Learning Tutorial” and “logistic regression to guess the income” (p. 3), which reads on the claimed “wherein the wide-and-deep model uses” “regression to calculate” “base salary.” The rationales for combining the teachings of Almog and Gour with those of the other cited references, as set forth in the rejection of claim 1, also apply to this rejection of claim 4.
Zweig teaches limitations below of claim 4 that do not appear to be explicitly taught in their entirety by the combination of Almog, Gour, Nyegaard, and Shaked:
The claimed “regression” includes quantile “regression to calculate percentile.” Zweig teaches, on p. 1, “A key challenge in deep learning is how to get estimates on the bounds of predictors. Quantile regression, first introduced in the 70’s by Koenker and Bassett [1], allows us to estimate percentiles of the underlying conditional data distribution even in cases where they are asymmetric.”
Zweig teaches deep learning (see p. 1) similar to the claimed invention and the combination of Almog, Gour, Nyegaard, and Shaked. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the regression used by the wide and deep model, of the combination of Almog, Gour, Nyegaard, and Shaked, to include the quantile regression for estimating percentiles, of Zweig, for giving insight on the relationship of the variability between predictors and responses, as taught by Zweig (see p. 1).
Hoaglin teaches limitations below of claim 4 that do not appear to be explicitly taught in their entirety by the combination of Almog, Gour, Nyegaard, Shaked, and Zweig:
The aforementioned quantile “regression” includes “quartile regression.” Hoaglin teaches, on p. 1, the relationship between quantile regression and quartile regression.
Hoaglin teaches statistical analyses (see p. 1) similar to those of the claimed invention and the combination of Almog, Gour, Nyegaard, Shaked, and Zweig. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the quantile regression of the combination of Almog, Gour, Nyegaard, and Shaked, and Zweig, to include quartile regression as in Hoaglin, as they are related forms of statistical analyses widely known in the prior art, as taught by Hoaglin (see p. 1).
Regarding claims 13 and 22, while each of the claims is of different scope relative to claim 4, each of the claims nevertheless recites limitations similar to the limitations recited by claim 4. Claims 13 and 22 are, therefore, rejected under 35 USC 103 as obvious in view of the combination of Almog, Gour, Nyegaard, Shaked, Zweig, and Hoaglin for the same reasons as claim 4.
Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Almog, in view of Gour, further in view of Nyegaard, further in view of Shaked, and further in view of Ruder, S. (2017, March 21). Transfer Learning - Machine Learning’s Next Frontier. Sebastian Ruder. https://ruder.io/transfer-learning/ (hereinafter referred to as “Ruder”).
Regarding claim 6, Ruder teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Almog, Gour, Nyegaard, and Shaked:
“The method of claim 1, wherein the wide-and-deep model is trained through transfer learning comprising training from previously known benchmarks.” As explained above, the combination of Almog, Gour, Nyegaard, and Shaked teaches elements reading on the claimed “wide-and-deep model is trained” and “training from previously known benchmarks.” For example, the training of the wide and deep learning model of Gour (p. 4) and the training of the wide and dep learning model of Shaked (para. [0054]), when using any of the salary data of Almog (para. [0025]), reads on the limitations. Ruder teaches, on p. 3, “The traditional supervised learning paradigm breaks down when we do not have sufficient labeled data for the task or domain we care about to train a reliable model,” and “Transfer learning allows us to deal with these scenarios by leveraging the already existing labeled data of some related task or domain.”
Ruder teaches machine learning principles (see title) involving deep learning (see p. 1), similar to the claimed invention and the combination of Almog, Gour, Nyegaard, and Shaked. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning model and related training of the combination of Almog, Gour, Nyegaard, and Shaked, to include the transfer learning of Ruder, because transfer learning can help with addressing novel scenarios and may be necessary for production-scale use of machine learning that goes beyond tasks and domains were labeled data is plentiful, as taught by Ruder (see p. 6).
Regarding claims 15 and 24, while each of the claims is of different scope relative to claim 6, each of the claims nevertheless recites limitations similar to the limitations recited by claim 6. Claims 15 and 24 are, therefore, rejected under 35 USC 103 as obvious in view of the combination of Almog, Gour, Nyegaard, Shaked, and Ruder for the same reasons as claim 6.
Claims 7, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Almog, in view of Gour, further in view of Nyegaard, further in view of Shaked, and further in view of Dietz, M. (2017, May 21). Understand Deep Residual Networks--a simple, modular, learning framework that has redefined state-of-the-art. Michael Dietz. https://medium.com/@waya.ai/deep-residual-learning-9610bb62c355 (hereinafter referred to as “Dietz”).
Regarding claim 7, the combination of Almog, Gour, Nyegaard, and Shaked teaches the following limitations:
“The method of claim 1, wherein the linear wide part of the model assists the deep part of the model.” See the rationales in the rejection of claim 1, and in particular, those involving the teachings of Gour and Shaked.
Dietz teaches limitations below of claim 7 that do not appear to be explicitly taught in their entirety by the combination of Almog, Gour, Nyegaard, and Shaked:
The claimed “assists” step involves assisting with “residual learning.” Dietz teaches, on p. 5, “Wide Residual Networks showed the power of these networks is actually in residual blocks, and that the effect of depth is supplementary at a certain point. Aggregated Residual Transformations for Deep Neural Networks builds on this, and exposes a new dimension called cardinality as an essential network parameter, in addition to depth and width.” The relationship between a wide residual network, residuals, and a deep neural network in Dietz, reads on the claimed “assists with residual learning.”
Dietz teaches deep and wide learning (see p. 1), similar to the claimed invention and the combination of Almog, Gour, Nyegaard, and Shaked. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wide-and-deep model, of the combination of Almog, Gour, Nyegaard, and Shaked,  to utilize the residual learning of Dietz, because network depth is of crucial importance in neural network architectures, but deeper networks are more difficult to train; and a residual learning framework eases the training of these networks, and enables them to be substantially deeper--leading to improved performance in both visual and non-visual tasks, as taught by Dietz (see p. 2).
Regarding claims 16 and 25, while each of the claims is of different scope relative to claim 7, each of the claims nevertheless recites limitations similar to the limitations recited by claim 7. Claims 16 and 25 are, therefore, rejected under 35 USC 103 as obvious in view of the combination of Almog, Gour, Nyegaard, Shaked, and Dietz, for the same reasons as claim 7.

Response to Arguments
On pp. 9-15 of the Response, the applicant argues for reconsideration and withdrawal of the claim rejections under 35 USC 103. More specifically, the applicant argues, “i) Almog does not disclose or suggest ‘forecasting, by a number of processors, a time series number of wage benchmarks’ as recited in claim 1 and ii) there are no future salary forecasts in Plunkett, Kenthapadi or Shaked.” (Response, p. 11.) The applicant highlights paras. [0002], [0003], and [0005] of Almog, cited by the examiner in the prior Office Action, as evidencing the deficiencies of Almog. (See id.) The applicant subsequently addresses alleged deficiencies of Plunkett, and to a lesser extent, Kenthapadi and Shaked. (Response, p. 12.) The examiner finds the arguments unpersuasive. As an initial matter, the new grounds of rejection exclude the previously-cited Plunkett and Kenthapadi references, rendering moot any arguments against the references. Although the new grounds of rejection include Shaked, Shaked is not being relied upon to teach the forecasting limitation of claim 1. This leaves Almog as the main point of contention. While the examiner did cite paras. [0002], [0003], and [0005] of Almog in the prior Office Action, the examiner did so mainly as background. The more critical passages of Almog were mentioned in the bulleted sections of the prior Office Action (see pp. 10 and 11), and included paras. [0079] and [0080]. Almog discloses, “server 22 optionally estimates changes in salaries expected in the future.” (Almog, para. [0079].) Almog also discloses, “to estimate the salaries in certain industries in the future.” (Almog, para. [0080].) The determining of future salaries, in Almog, reads on the claimed “forecasting, for future periods, by a number of processors, a” “number of wage benchmarks.” Almog does not, however, appear to explicitly disclose any time series wage benchmark forecasts. For this the examiner relies on the newly-cited Nyegaard reference. Nyegaard teaches, “The output information can include, for example, graphical presentations of various time series graphs depicting moving averages of salaries offered versus benchmark salaries.” (Nyegaard, para. [0006].) Nyegaard teaches, “By plotting the salary offerings and resulting P/E ratios on a time series, it becomes possible to observe a trend.” (Nyegaard, para. [0019].) The time series graphs, in Nyegaard, read on the claimed “time series number of wage benchmarks.” The new grounds of rejection disclose, teach, or suggest every limitation of the claims, and establish the required prima facie case of obviousness, for rejecting the claims under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2010/0131406 A1 to Deck et al. discloses a system that estimates a future income (see Abstract).
U.S. Pat. App. Pub. No. 2015/0170304 A1 to Diamond discloses ways for job seekers to determine projected earnings within an online career network (see Abstract, FIG. 3A).
JP Pat. Pub. No. 2018180996 A to Yamagami discloses an estimation unit that estimates future economic conditions (see Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624